Exhibit 10.2

NOTE AMENDMENT AND WAIVER AGREEMENT

This NOTE AMENDMENT AND WAIVER AGREEMENT (this “Amendment and Waiver”), dated as
of February 1, 2011 (the “Effective Date”), by and between Vertical Health
Solutions, Inc. a Florida corporation (the “Company”), and each of the holders
of the promissory notes listed on the signature page hereto (the “Holders”).

WHEREAS, the Holders own certain promissory notes (the “Notes”) issued by the
Company set forth on Schedule A hereto;

WHEREAS, the Company intends to enter into that certain merger agreement, dated
as of February 1, 2011 (the “Merger Agreement”), whereby a wholly-owned
subsidiary of the Company will be merger with and into OnPoint Medical
Diagnostics, Inc. (the “Merger”);

WHEREAS, as a condition to the Merger, the Company must extinguish certain of
its outstanding liabilities, including the Notes;

WHEREAS, as consideration for repayment of the Notes, the Holders have agreed to
(i) convert such Notes into shares of common stock, par value $0.001 per share,
of the Company (the “Common Stock”) and (ii) consent to the Merger; and

WHEREAS, the Company and the Holders now desire to amend the Notes to convert
such Notes into shares of Common Stock, and in consideration therefor, each
Holder has agreed to convert the Note held by such Holder and consent to the
Merger.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Note Amendment. Effective upon the date hereof, the following provision is
hereby added to each Note:

“Conversion into Common Shares. The Holder shall have the option to convert, as
a whole or in part, up to the entire amount outstanding (including all principal
and any accrued and unpaid interest, if applicable) under this Note into shares
of common stock, par value $0.001 per share of Vertical Health Solutions, Inc.
(the “Common Shares”) at any time or from time to time at a conversion price
equal to $0.001124253 per share (the “Conversion Price”).”

2. Conversion of Notes. On the effective date of the Merger and immediately
prior to the reverse stock split as contemplated by the Merger Agreement, each
Holder hereby agrees to convert the outstanding principal amount and any accrued
and unpaid interest (if applicable) of the related Notes into Common Stock
pursuant to Section 1 above. Thereafter, such Holder shall not have any further
rights, obligations, interests, benefits or claims under such Notes.

3. Consent to Merger Agreement. Each Holder hereby consents to the Merger and
entry by the Company into the Merger Agreement. Each Holder acknowledges and
agrees that the Company will rely on this Amendment and Waiver in connection
with the Merger and to satisfy the conditions set forth therein.



--------------------------------------------------------------------------------

4. This Amendment and Waiver shall be enforced, governed and construed in all
respects in accordance with the laws of the State of Delaware and shall be
binding upon the Holders, the Holders’ heirs, estate, legal representatives,
successors and assigns and shall inure to the benefit of the Company, its
successors and assigns

5. This Amendment and Waiver may be executed in any number of counterparts, each
of which shall be deemed to be an original and all of which together shall be
deemed to be one and the same instrument, and may be executed by facsimile
signatures.

* * * * * * *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment and Waiver has been duly executed by the
parties hereto as of the date first written above.

 

COMPANY: VERTICAL HEALTH SOLUTIONS, INC.

By:

 

 

  Name:   Title: HOLDERS:

 

By:

 

 

  Name:   Title: